Citation Nr: 1520723	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, status post laminectomy with residual radiculopathy (lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active duty for training (ADT) or inactive duty for training (IDT) from October 1988 to April; on active duty from December 1990 to May 1991; and was in the United States Marine Corps Reserve (USMCR) with periods of active duty, IDT and ADT from 1988 to 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada, that denied service connection for a lumbar spine disability. 

In August 2013, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such file has been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required. 


REMAND

In his August 2010 claim, the Veteran contends that he initially injured his back in February 1992 (service personnel records confirms IDT on February 1-2, 1992).  A letter from the Veteran's mother dated in October 2010, along with private records from 1992, confirms the Veteran had a herniated disc at L5-6 in April 2010 (this record also confirmed existence of a 6th vertebra).  In October 2010, the Veteran stated he experienced back pain in late 1991 and early 1992; his back was sore off and on since 1992. 

In his June 2011 notice of disagreement, the Veteran stated he could only give approximate dates.  He stated that while on duty during a weekend in October, November or December (presumably in 1991), he experienced discomfort while doing sit ups for physical training (PT).  He added that he did not feel it was ok to complain about his pain at the time, but told superiors at the Naval Reserve Training Center that he injured his back while doing sit ups during PT after the fact because he didn't know how bad the injury was at the time.  Once he told them of the injury and provided medical proof of the need for surgery he was told he would be medically discharged before his "exit date" of October 1992.  He stated he was discharged from Reserve serve in spring of 1992 for medical reasons, which should support his claim.  He gave similar testimony during the August 2013 Board hearing (see Transcript, pp 3-4). 

A review of service personnel records shows that the Veteran's USMCR service did not exactly end in 1992.  In October 1992, a record (titled time lost, promotion, reduction, promotion status on transfer) noted he was promoted to corporal.  His December 1992 annual retirement credit record noted 18 IDT points credited and no active duty points credited; it was not a satisfactory year.  In 1994, the service personnel records authorized awards section notes that he received the Navy Unit Commendation Medal and the selected Marine Corps Reserve Medal.  In March 1995, he signed an emergency data record. 

In May 1995, an administrative remarks sheet shows the Veteran signed a statement that he voluntarily requested a transfer to the Individual Ready Reserve (IRR) while in a "NPQ" (not physically qualified) status.  A memorandum from the same month stated that effective May 30, 1995, he was transferred to the IRR.  He was to keep USMC Reserve informed of any change in physical standards.  In October 1996, the Marine Corps Reserve Support Command (MCRSC) honorably discharged the Veteran. 

In August 2011, Dr. J.M. wrote a letter of support stating that the Veteran was first seen by him in March 1992 and was admitted through the emergency room.  "He had developed pain in his back and left hip two months prior to the admission.  He had been doing a required 350 sit ups per day.  It was this activity of sit ups that had in particular led to the development of symptom of pain."  Dr. J.M. stated the Veteran stopped doing the sit ups, but the pain continued.  Evaluation was consistent with a herniated disk and he had surgery on April 1992.  Dr. J.M. noted he followed the Veteran until October 1992; he had been unable to continue USMCR activities.  Dr. J.M. stated the original consultation, hospital admission and operative/office notes were available but they did not specifically relate to military duty.  However, the Veteran stated the sit ups were part of his duty for service, which would indicate a connection between military training activities and the development of a low back condition. 

Compensation for disability is only provided if the injury occurred coincident with service (active duty, ADT, or IDT), or, if preexisting service, was aggravated in service.  38 U.S.C.A. § 101(24); 38 U.S.C.A. § 3.303(a).  Note that for this case presumptions will not apply to certain periods of ADT and IDT, as the last report of medical examination was in September 1990.  In [Valerie Y.] Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010), the United States Court of Appeals for Veterans Claims (Court) held that for Veterans who have achieved "Veteran" status through a prior period of service and claim a disability incurred only during a later period of ADT (and, presumably IDT), the presumption of soundness applies only when the Veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."

Here, the Board finds retrieval of Dr. J.M.'s full records may substantiate the claim and should be sought.  Also, as an injury may have been incurred on IDT, a VA examination is needed. See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to state he first experienced back pain on IDT, but at this point, the Board will reserve making a credibility determination until it is clear that all available evidence is obtained. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request records from Dr. J.M. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1) (2014).

2.  Schedule the appellant for an examination with a VA physician who is qualified to determine the nature and etiology of the diagnosed lumbar spine disability.  A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination. 

After examination, the examiner should review the entire file, to include the following:

 April 1992 SBLHC operative report; 

 September 2010 MRI; and

 the Veteran's written statements and testimony asserting he injured himself doing sit ups.

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions: 

 Is at least as likely as not that any diagnosed lumbar spine disability was incurred in or related to service on IDT?

 In addressing the above question, the examiner should comment on the following:

* Whether there is any medical reason to accept or reject the proposition that had the appellant had the alleged injury (i.e., back pain during sit ups that was so painful that it was debilitating and needed to be reported) in service, such injury could have led to his current condition? See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).

* If the presence of a 6th vertebra is a causative factor in determining the etiology of the disability, is the 6th vertebra "more or less stationary in nature" or is it "capable of improving or deteriorating?" See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Couns. Prec. 82-90 (March 5, 1985).

* If the 6th vertebra is stationary in nature, please state whether it is as likely as not that there is any superimposed disease or injury on the 6th vertebra.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

